Citation Nr: 0430713	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  04-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the December 1950 rating decision that reduced the evaluation 
for anxiety reaction from 80 percent to 50 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
the July 1956 rating decision that reduced the evaluation for 
anxiety reaction from 50 percent to 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1942 to May 
1944.

This appeal arises from a July 2003 rating decision of the 
Detroit, Michigan Regional Office (RO).  In October 2004, the 
veteran's representative asked that the veteran's case be 
advanced on the Board's docket.  The Board granted the motion 
to advance the case.


FINDINGS OF FACT

1.  By rating decision in May 1944, service connection was 
granted for anxiety reaction and an 80 percent evaluation was 
assigned effective from May 1944.

2.  By rating decision in December 1950, it was determined 
that the veteran's nervous condition had improved and a 
reduction in compensation benefits, effective from March 1, 
1951, was proposed.  

3.  The veteran received written notice of the December 1950 
rating decision and of his right to appeal therefrom by 
letter of the same month; however, he did not file an appeal.

4.  By rating decision in July 1956, it was determined that 
the veteran's nervous condition had improved and a reduction 
in compensation benefits, effective from October 1, 1956, was 
proposed.

5.  The veteran received written notice of the July 1956 
rating decision and of his right to appeal therefrom by 
letter of the same month; however, he did not file an appeal.

6.  It is neither alleged nor shown that the correct facts, 
as they were known at the time of the December 1950 and July 
1956 rating decisions, were not before the adjudicator.

7.  The errors alleged by the veteran and his representative 
amount to no more than argument with how the facts were 
evaluated in the context of whether the reductions were 
appropriate.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the December 1950 rating decision that reduced the 
evaluation for anxiety reaction from 80 percent to 50 percent 
disabling was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2004).

2.  The veteran has not submitted a viable claim with respect 
to whether the July 1956 rating decision that reduced the 
evaluation for anxiety reaction from 50 percent to 30 percent 
disabling was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in May 1944, service connection was 
awarded for anxiety reaction.  An 80 percent evaluation was 
assigned effective from May 21, 1944.

A May 1950 report of contact shows that the veteran had been 
hospitalized in April 1950 for mental observation.  He was 
discharged on the same day.  The veteran had received a 
hospital bill.  Because the veteran was hospitalized on a 
Saturday and discharged on the same day, it was suggested 
that the Medical Department correspond with the veteran to 
advise him of his eligibility for possible reimbursement.  

A May 1950 RO letter to the veteran indicates that VA was 
unable to assume responsibility for payment of a 
hospitalization rendered to him without appropriate 
authorization from the Veterans Administration.  

On VA examination in November 1950, it was noted that the 
veteran had been employed for one year.  No hospital or 
medical care had been received from VA since the veteran's 
discharge.  On examination, the veteran exhibited 
considerable levels of emotion, tension and temper.  He was a 
very tense, restless, and an emotionally upset individual.  
The veteran talked about things that upset him at work and at 
home.  His wife frequently upset him and people at work made 
him mad.  He would lose good jobs because he could not 
control his temper.   The diagnosis was chronic severe 
anxiety reaction.  Poor social and economic adjustment was 
anticipated.

By rating decision in December 1950, it was noted that the 
veteran had been gainfully employed during the past year and 
thus it was felt that he had made a better industrial 
adjustment since his last examination in January 1948.  The 
reduction from 80 percent to 50 percent disabling was 
proposed.  It was further noted that his neuropsychiatric 
disability was still productive of severe social and 
industrial inadaptability.  

By letter of the same month, the veteran was informed that 
based upon the November 1950 report of examination, that it 
had been determined that his nervous condition had improved 
and a reduction in his compensation benefits was proposed 
effective from March 1, 1951.  In the event the veteran 
believed the reduction was unwarranted, he was informed that 
he could submit evidence or present testimony within 60 days 
to show that his condition had not improved.  He was further 
informed that he had one year within which to appeal this 
decision.  

On VA examination in June 1956, it was noted that except for 
occasional absences the veteran had been able to work 
regularly.  He had been in his last job for seven years.  He 
described a very turbulent marital relationship.  On 
examination, the veteran was very anxious.  There was no 
gross disturbance of thought processes.  The diagnosis was 
chronic severe anxiety reaction.  It was noted that the 
veteran's main problem seemed to be his inability to control 
his aggression.  Despite his many symptoms, the examiner 
concluded that the veteran had made a fairly satisfactory 
vocational adjustment.  

By rating decision in July 1956, the evaluation for anxiety 
reaction was reduced from 50 percent to 30 percent disabling 
as it was determined that the veteran had remained regularly 
employed for many years despite the presence of considerable 
symptomatology stemming from his nervous condition.

By letter in July 1956, the veteran was informed that his 
nervous disorder had improved and therefore the disability 
rating was being reduced from 50 to 30 percent disabling.  He 
was informed that he had 60 days to submit evidence why the 
reduction was not warranted and one year from the date of the 
letter to appeal this decision.  

Under applicable criteria in effect at the time of the 
December 1950 and July 1956 rating decisions, applicable 
regulations provided as follows:

(A) The approved policy of the Veterans 
Administration requires that all rating 
agencies handle cases affected by change 
of medical findings or diagnosis, wherein 
service connection or entitlement is in 
effect, including claims under Veterans 
Regulation No. 1 (a), Part III, so as to 
produce the greatest degree of stability 
of disability evaluations consistent with 
the laws and regulations governing 
disability compensation and pension.  In 
pursuance of this vital policy it is 
essential that the entire record of 
examinations and the medical industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies especially to 
hospital examinations incident to 
treatment of intercurrent diseases and 
exacerbations, including bed-side 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued, will not be 
used as the basis of reduction.  The type 
of disease, and the relationship between 
the former diagnosis and findings and the 
new diagnosis and findings must be 
closely examined.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or 
other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis 
(coronary occlusion or the anginal 
syndrome), bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that permanent 
improvement of physical or mental 
condition has been demonstrated. . . Even 
though material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be permanent and can be maintained 
under the ordinary conditions of life, 
i.e., while employed, or, if unemployed, 
while actively seeking employment.  This 
instruction does not alter the long 
established policy of the Veterans 
Administration of placing disability 
ratings on a permanent basis whenever 
existing conditions will permit.  

(B) If, after according due consideration 
to all the evidence developed by the 
several items discussed in the preceding 
paragraph, doubt remains, the rating 
agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parenthesis and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination___months from this 
date, R. & P. R-1172."  The rating board 
will determine upon the basis of the 
facts in each individual case whether 18, 
24 or 30 months will be allowed to elapse 
before the reexamination is made.  

(C) The above provisions apply to 
permanent ratings, or to those which on 
account of their long continuance at the 
same level (five years or more) are on a 
parity with permanent ratings.  Such 
provisions of regulations and procedure 
are not for application in the cases of 
veterans so recently discharged from the 
service that their disability has not 
been stabilized.  Accordingly, in these 
new cases and particularly when temporary 
disability, which is likely to improve, 
is under consideration, reexaminations 
disclosing improvement of the physical or 
mental condition will warrant reduction 
of the rating.  

R & PR 1172(C), effective from September 20, 1946.

Under applicable current criteria, previous determinations 
which are final and binding, including decisions as to degree 
of disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2004).  

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

. . . CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
.  If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error. . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The veteran and his representative maintain that there was 
CUE in the December 1950 and July 1956 rating decisions that 
reduced the assigned disability evaluation for anxiety 
reaction as the RO failed to properly follow the provisions 
of section 1172 (the regulatory precursor to the current 
38 C.F.R. § 3.344).  It is contended that there were four 
mandatory adjudicative steps in section 1172.  These four 
steps were that the entire record of examinations and history 
be reviewed; that examinations must be compared and that 
examinations that were less full and complete than those on 
which payments were authorized or continued would not be used 
as the evidentiary basis for a rating reduction; that there 
must be permanent improvement that can be maintained under 
the ordinary conditions of life before a rating reduction 
could be enacted; and that it must be shown how the alleged 
improvement was attained.  

More specifically, it is contended that the December 1950 
rating reduction was based solely on the fact that the 
veteran had been gainfully employed for the prior year; that 
the representative was not aware of any regulation that was 
in effect in 1950 that did not permit a veteran who received 
disability compensation to work; that the December 1950 and 
July 1956 reductions were improperly based on one VA 
examination; that the November 1950 and June 1956 
examinations were not as full and complete as earlier 
examinations; and that under section 1172 subsection B, if 
any doubt remained following a VA examination (as is alleged 
to have been the case here), that the rating agency should 
have continued the rating that was in effect.  

In short, it is maintained that the evidence of record at the 
time of the December 1950 and July 1956 rating decisions did 
not support the reduction in the evaluation of the service-
connected anxiety reaction.  These allegations do not fit the 
definition of a viable CUE claim.  In Damrel v. Brown, 6 Vet. 
App. 242 (1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of the final prior determination (reweighing of 
the evidence) is not the type of administrative error 
reversible under 38 C.F.R. § 3.105(a).  

The Board notes that the veteran's representative has quoted 
at length from section 1172 and has argued that all of the 
provisions of this regulation were not considered by the RO 
or were not applied properly.  In this regard, the Board 
notes that 38 U.S.C.A. § 5104, which in part requires that a 
decision denying a benefit include a statement of the reasons 
for the decision, was added by Pub. Law 101-237, § 115(a)(1), 
103 Stat. 2065, § 3000, effective from December 18, 1989.  
Consequently, the 1950 and 1956 rating decisions in question 
would not be as detailed as most of the RO decisions that the 
Court would be reviewing in its consideration of appeals from 
Board decisions.

The essence of the arguments made on appeal is that the RO 
gave less than appropriate consideration to what the facts 
showed in the context of section 1172.  The veteran's 
representative has argued that the claim of CUE is based on 
improper application of the regulation, but examination of 
the representative's specific arguments reveals that the 
claim of CUE is not grounded on improper application of a 
regulation, but instead on how the RO viewed the facts in the 
context of the regulation governing stabilization of 
disability ratings.  Consideration of questions such as 
whether an examination is as complete as prior examinations 
and whether the entire record and history reflect permanent 
improvement are all questions of fact that require a weighing 
of the evidence.  As consideration of this type of allegation 
forces the adjudicator into the reweighing of evidence, the 
veteran's section 1172 allegations do not fit the definition 
of a viable CUE claim.  Damrel, supra.

Upon consideration of each allegation advanced in this 
appeal, it is clear that all of the veteran's allegations are 
fact driven; that is, all of the enumerated allegations touch 
and concern the issue of the weight to be given the evidence 
that was of record in December 1950 and July 1956.  The body 
of law involving VA claims makes it clear that an allegation 
of CUE based solely on allegations that the RO did not 
properly evaluate the evidence does not constitute a viable 
claim of CUE.  

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be dismissed because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE relative to the December 1950 and July 
1956 rating decisions.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law in November 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Furthermore, the provisions of reasonable doubt under 38 
C.F.R. § 3.102 are not for consideration in CUE claims.  See, 
e.g., 38 C.F.R. § 20.1411 (2004).

Lastly, the recent case of Simmons v. Principi, 17 Vet. App. 
104 (2003), clarifies the point that assertions of CUE that 
fail to satisfy pleading requirements must be dismissed 
without prejudice to refiling, and may not be denied.  


ORDER

The veteran's appeal that the December 1950 rating decision 
that reduced the evaluation for anxiety reaction from 80 
percent to 50 percent disabling was clearly and unmistakably 
erroneous is dismissed without prejudice to refiling.

The veteran's appeal that the July 1956 rating decision that 
reduced the evaluation for anxiety reaction from 50 percent 
to 30 percent disabling was clearly and unmistakably 
erroneous is dismissed without prejudice to refiling.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



